Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the RCE filed 1/19/2021 in which Claims 1-17 are pending.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
Response to Arguments
3.	Applicant’s arguments, see pages 7-11, filed 1/19/2021, with respect to the rejection(s) of claim(s) 1, 13 under He and Han have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-17 have been withdrawn.
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

William L. Brooks on 3/18/2021.

The application has been amended as follows: 
Please amend Claim 13 as follows:
A method of driving an organic light-emitting display device, the organic light-emitting display device comprising a first driving power source that is set to a constant first voltage during a first period and a fourth period of a frame and is set to a constant second voltage lower than the first voltage during a second period and a third period of the frame, a second driving power source that is set to a constant third voltage during the first to third periods and is set to a constant fourth voltage lower than the third voltage during the fourth period, and pixels coupled to the first driving power source and the second driving power source, the first period, the second period contiguous [and] with the first period, the third period, and the fourth period proceeding in order, the organic light-emitting display device being driven in order from the first period to the fourth period the method comprising: supplying a reference voltage to a gate electrode of a driving transistor included in each of the pixels through a data line and then supplying the first voltage to an anode electrode of an organic light-emitting diode throuqh the drivinq transistor, which is turned on by the reference voltage during the first period; storing a voltage corresponding to a threshold voltage of the driving transistor in a storage capacitor coupled between the gate electrode of the driving transistor and the anode electrode of the organic light-emitting diode 

Allowable Subject Matter
5.	Claims 1-17 allowed.
6.	The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1 and 13, He teaches a pixel internal compensation circuit having control signals and for each row of pixels a driving process that comprises a rest phase, a sensing phase, a data write-in phase and a light-emitting phase and further teaching the first and second transistors and storage capacitor configuration claimed. Han teaches a high voltage level for first and fourth periods of the ELVDD power line and lower voltage levels for further periods; further, a high voltage level for the first through third periods and a second voltage level for the fourth period. The He nor Han references taken alone or in combination, do not disclose, teach or fairly suggest, with respect to Claims 1, 13, an organic light-emitting display device configured to be driven, with one frame comprising a first period, a second period contiguous with the first period, a third period, and a fourth period, in order, the organic light-emitting display device being driven in order from the first period to the fourth period, comprising: a first power supply configured to supply first driving power, the first driving power having a constant first voltage during the first period and the fourth period and a constant second voltage lower than the first voltage during the second period and the third period; a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/Examiner, Art Unit 2694   

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694